Citation Nr: 0715920	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-28 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals, sprain of right knee with mild laxity of ligaments 
(right knee disability). 

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for a psychiatric 
disability, to include major depression.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a headache condition.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania that denied 
entitlement to an increased rating for the veteran's service-
connected right knee condition, denied service connection for 
major depression and a left knee condition, and denied the 
veteran's application to reopen his previously denied claim 
of entitlement to service connection for tension headaches.  
The veteran filed a timely appeal of these determinations to 
the Board.  

In a February 2003 VA examination, the Board notes that the 
VA psychiatric examiner diagnosed the veteran with both major 
depression and PTSD.  While the depression claim has been 
developed and adjudicated by the RO, a claim of service 
connection for PTSD has not been specifically addressed.  It 
is therefore referred to the RO for appropriate action.

The issues of entitlement to service connection for a 
psychiatric condition, to include major depression, and the 
veteran's application to reopen a previously denied claim of 
entitlement to service connection for a headache condition 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  The veteran's right knee disability is not manifested by 
limitation of motion of 30 degrees flexion or 15 degrees 
extension, instability, subluxation or incoordination, or x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.

2.  The evidence of record does not demonstrate that the 
veteran has been diagnosed with a current left knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the veteran's right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; Diagnostic Code 
5003,  5257, 5260, 5261 (2006).

2.  The criteria for establishing entitlement to service 
connection for a left knee disability are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in February 2003, August 2005, and April 
2007, the RO provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with 
respect to his claims, including notice regarding the 
disability rating and effective dates for these conditions.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   The 
veteran was also generally invited to send information or 
evidence to VA that may support his claims, was advised of 
the basic law and regulations governing his claims, the basis 
for the decisions regarding his claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical and treatment records, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased evaluation for right knee disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's right knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5257.  Under this 
code, impairment of the knee, to include recurrent 
subluxation or lateral instability will be evaluated as 10 
percent disabling if the disorder is found to be slight.  A 
20 percent evaluation is awarded for a moderate disability.  
And a maximum 30 percent evaluation is awarded if the 
disability is found to be severe.  

The veteran's condition could also be evaluated under 
Diagnostic Codes 5260 and 5261 relating to limitation of 
motion of the leg.  Under these codes, the disability can be 
rated anywhere from noncompensable to 50 percent disabling, 
depending on the degree of limitation of flexion or 
extension.

Finally, the Board notes that Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints involved 
(DC 5200 etc).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the arthritis is to be rated 
based on x-ray findings, as follows:  a 10 percent evaluation 
is warranted where there is x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 
maximum 20 percent evaluation is warranted where there is x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.

The medical evidence in this case consists primarily of two 
VA examinations dated in February 2003 and July 2006.  The 
February 2003 examiner noted the veteran's medical history 
and also indicated that the veteran reported pain in the 
right knee almost everyday that lasts most of the day.  
Walking was indicated to aggravate the pain and was limited 
to eight blocks.  Occasional swelling was noted, but no 
locking was indicated.  The veteran did not use assistive 
devices and the examiner indicated that there was no affect 
on the veteran's activities of daily living.  Upon 
examination, the veteran walked without a limp, with good 
tiptoe and heel walking.  The veteran was also able to do a 
deep knee bends, and there was no tenderness, effusion, 
instability or positive McMurray sign in either knee.  The 
range of motion in both knees was 0 to 135 degrees without 
pain.  The veteran was diagnosed as status post contusion of 
the right knee.

In July 2006, the veteran's right knee was again examiner by 
VA.  The veteran's medical history was again noted and the 
veteran reported the he currently has persistent right knee 
pain.  The pain was indicated to be intermittent, at least 
three episodes per month with each episode lasting several 
days.  The veteran also reported intermittent right knee 
swelling, and stated that his right knee buckles.  The 
veteran, however denied that his right knee pops or locks.  
The examiner noted that a February 2003 MRI revealed a small 
knee effusion with intact ligaments, and an x-ray at the same 
time revealed mild medial tibiofemoral joint space narrowing.  
Upon examination, there was no edema and no joint effusion.  
Range of motion was 0 to 135 degrees with pain from 90- 135 
degrees.  Following five repetitive range of motion, the 
examination noted that the pain and range of motion remained 
the same.  There was no evidence of fatigue, weakness, or 
lack of endurance.  There was tenderness to palpation over 
the lateral joint line, but no evidence of joint laxity.  
McMurray test was negative.  The veteran was diagnosed with 
mild right knee osteoarthritis.

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the veteran's right 
knee disability.  Under Diagnostic Codes 5260 and 5261, 
limitation of motion of 30 degrees flexion and 15 degrees 
extension must be present to warrant a higher evaluation.  In 
this case, each of the VA examiners found flexion of 0 to 135 
degrees, with pain from 90 to 135 degrees.  There was no 
indication that extension was limited.  In addition, while 
degenerative changes were noted, the veteran's knee was found 
to have no evidence of joint laxity or instability, 
warranting no higher evaluation under Diagnostic Code 5257.  
Finally, no x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, was indicated in order to 
warrant an increased evaluation under Diagnostic Code 5003.  
 
Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain, as noted above, 
the record reflects essentially full range of motion.  And 
while flare-up activity was reported, the examinations 
revealed no lack of endurance, no edema, no effusion, no 
weakness, and no instability in the right knee.  And on 
repetitive range of motion, the July 2006 examiner noted that 
the pain and range of motion remained the same, and there was 
no evidence of fatigue, weakness, or lack of endurance. The 
Board therefore holds that a higher evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the veteran's disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since service 
connection was established, there is no showing that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

III.  Service connection for left knee disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the Board notes that the veteran's claims file does not 
contain any medical evidence indicating that the veteran has 
been diagnosed with a current disability of the left knee.  
Further, while the February 2003 examiner noted that the 
veteran reported fatigue in his left leg due to putting his 
weight on this leg because of his right knee condition, the 
examiner also noted that there was no pain in the veteran's 
left knee and that there was full range of motion on both 
knees and no tenderness, effusion, instability or positive 
McMurray sign in either knee.  In this regard, the Board 
notes that without a current diagnosis, a claim for 
entitlement to service connection for any such condition 
cannot be sustained.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

The Board also notes that the veteran has not been afforded a 
VA examination in order to address whether the veteran has a 
left knee disability and, if so, whether such disability is 
related to his service.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent, and the veteran is required to show some causal 
connection between his disability and his military service.  
Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 2003).  A 
disability alone is not enough.  Id.  

In this case, the record contains no diagnosis of any current 
left knee disability.  There is also no medical evidence 
indicating that any such condition is related to the 
veteran's active duty service.  38 C.F.R. § 3.159(c)(4) 
(2002); see also Wells v. Principi, 326 F.3d 1381 (2003); 
Charles v. Principi, 16 Vet. App. 375 (2002).  The Board 
therefore concludes that a VA examination of the veteran is 
not necessary in this case.

The Board notes that the veteran may feel that he has a left 
knee disability due to his service.  A lay person, however, 
is not competent on his own to establish a medical diagnosis 
or show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The medical evidence is against a finding that the veteran 
has a left knee disability due to his service.  Accordingly, 
entitlement to service connection for such a disability must 
be denied.  


ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals, sprain of right knee, mild laxity of ligaments, is 
denied. 

2.  Service connection for a left knee condition is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for a psychiatric condition, to include major 
depression, and the veteran's application to reopen a 
previously denied claim of entitlement to service connection 
for a headache condition must be remanded for further action.

Here, the Board notes that the veteran was afforded VA 
examinations in February 2003 in connection with his 
psychiatric and headache claims.  The psychiatric examiner 
diagnosed the veteran with PTSD and major depression, and the 
neurological examiner diagnosed the veteran with mixed 
headache disorder, with tension headaches, as well as 
migraine or vascular headaches.  Neither examiner, however, 
indicated whether these conditions were a result of or 
related to the veteran's active duty service. The Board also 
notes that the psychiatric examiner did not indicate that the 
veteran's claims file had been reviewed in connection with 
his claim, and the neurological examiner specifically noted 
that the veteran's claims file was not available for review 
in connection with his examination.  In this regard, the 
Board notes that VA's duty to assist requires a "thorough 
and contemporaneous medical examination" that is sufficient 
to ascertain the current level of disability, and accounts 
for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(Board not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995).  The veteran's 
service medical records and other related documents should be 
reviewed by the examiner, thereby enabling him to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993) and Powell v. West, 13 Vet. App. 31, 35 (1999) 
(error for Board to rely on inadequate examination).  

Based on the foregoing, the Board concludes that these 
matters should be remanded and that, upon remand, the RO 
should arrange for the veteran's claims folder to be reviewed 
by the examiners who prepared the February 2003 examination 
reports (or suitable substitutes if these examiners are 
unavailable), for the purpose of preparing an addendum that 
addresses whether the veteran's major depression and headache 
disorders, respectively, are related to or had their onset 
during service.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Prior to affording the examination, the RO should contact the 
veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claim 
that may be identified by the veteran.  In this respect, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associate with the claims file, that have 
treated him since service for psychiatric 
disorders, to include depression, and 
headaches.  The veteran should also be 
invited to submit any additional evidence 
in his possession that may be relevant to 
his claim.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiners who prepared 
the February 2003 psychiatric and 
neurological VA examination reports (or 
suitable substitutes if such examiners 
are unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's major depression 
and mixed headache disorder, 
respectively, are related to or had its 
onset during service.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any psychiatric or headache disability 
found to be present, and each examiner 
must specify the diagnoses.  In addition, 
each examiner should specifically offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
psychiatric disability or headache 
disorder, respectively, had its onset in 
service.  The examiners should comment on 
the veteran's service medical records and 
post-service treatment records.  In 
addition, with respect to the veteran's 
headache condition, the examiner is asked 
to comment on treatment for headaches in 
service as well as a diagnosis of tension 
headaches in March 1976, two months after 
service.  This examiner is also asked to 
clarify any relationship between the 
veteran's current headache disorder and 
the apparent post-service injury to the 
veteran's cervical spine. 

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claims.  If any determination 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


